Citation Nr: 1630323	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision dated in August 2009.

The case was previously before the Board in October 2013, when it was remanded for examination of the Veteran and medical opinions.  Unfortunately, additional development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to TDIU; he claims that his service-connected disabilities render him unemployable.  His primary assertion is that his service-connected posttraumatic stress disorder (PTSD) alone renders him unemployable.  

Service connection is currently in effect for:  PTSD evaluated as 70 percent disabling; diabetes mellitus evaluated as 20 percent disabling; diabetic sensory neuropathy of the left lower extremity evaluated as 10 percent disabling; and, diabetic sensory neuropathy of the right lower extremity evaluated as 10 percent disabling.  His combined service-connected disability rating is 80 percent.  Accordingly, the Veteran meets the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence of record is unclear with respect to the Veteran's employability.  He is in receipt of disability benefits from the Social Security Administration (SSA), which is similar, but not identical, to the issue of TDIU under VA regulations.  However, review of the SSA disability decision indicates that the primary medical condition causing disability is osteoarthritis, with a secondary condition of essential hypertension.  None of the Veteran's service-connected disabilities are even mentioned in the SSA disability decision.  

The most recent VA Compensation and Pension psychiatric examination of the Veteran was conducted in October 2015 and indicates that the Veteran's PTSD does not render him unemployable.  This examination also indicated that the level of disability caused by the service-connected PTSD is much less severe than contemplated by the presently assigned 70 percent disability rating.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Since the October 2015 supplemental statement of the case (SSOC) was issued, service connection has been granted for diabetic sensory neuropathy of both lower extremities, with each rated at a 10 percent disability rating.  Accordingly, all of the Veteran's service-connected disabilities have not been considered in ascertaining whether TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA PTSD and diabetes mellitus examinations.  The entire claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should show consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner(s) must identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD, diabetes mellitus, and neuropathy of the lower extremities. 

The examiner(s) must also identify the limitations resulting from each of the Veteran's service-connected disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a single service-connected disability or a combination of service-connected disabilities, renders the Veteran unable to obtain and maintain substantially gainful employment consistent with his education and industrial background and without consideration of his nonservice-connected disabilities or age.

The PTSD examiner should also indicate whether the social and occupational functioning indicated on the 2014 examination is accurate in light of the other medical evidence of record.  

A complete rationale shall be given for any opinion expressed. 
 
2.  Ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998). 
 
3.  Undertake any additional development which may be warranted.  

4. Then, readjudicate the claim on appeal, with consideration of all the Veteran's service-connected disabilities with respect to the claim of TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

